        Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 1 of 18



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
 3   West Hollywood, CA 90069
     Tel: (310) 598-3690, x 101
 4   Fax: (888) 975-1957
     mbendat@psych-appeal.com
 5
     ZUCKERMAN SPAEDER LLP
 6   D. Brian Hufford (pro hac vice forthcoming)
 7   Jason S. Cowart (pro hac vice forthcoming)
     485 Madison Avenue, 10th Floor
 8   New York, NY 10022
     Tel: (212) 704-9600
 9   Fax: (212) 704-4256
     dbhufford@zuckerman.com
10   jcowart@zuckerman.com
11
     ZUCKERMAN SPAEDER LLP
12   Caroline E. Reynolds (pro hac vice forthcoming)
     1800 M St., NW, Suite 1000
13   Washington, DC 20036
     Tel: (202) 778-1800
14
     Fax: (202) 822-8106
15   creynolds@zuckerman.com

16   Attorneys for Plaintiff and the Putative Class

17                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18
                                    SAN FRANCISCO DIVISION
19
     SANDRA TOMLINSON, on her own                     Case No. 3:19-cv-6999
20   behalf and on behalf of her beneficiary
     daughter, and on behalf of all others
21   similarly situated,

22                         Plaintiff,
                                                      CLASS ACTION COMPLAINT
23          v.

24   UNITED BEHAVIORAL HEALTH,

25                         Defendant.

26

27

28
                                                                              CLASS ACTION COMPLAINT
                                                                                   CASE NO. 3:19-cv-6999
        Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 2 of 18



 1          Plaintiff Sandra Tomlinson (“Plaintiff”), complains as follows on behalf of herself, her

 2   beneficiary daughter, and all others similarly situated, based on the best of her knowledge,

 3   information and belief, formed after an inquiry reasonable under the circumstances by herself and

 4   her undersigned counsel, against Defendant United Behavioral Health (“UBH”):

 5                                          INTRODUCTION

 6          1.      This case arises from Defendant UBH’s creation of its 2017 “Level of Care

 7   Guidelines” and its use of those Guidelines to determine whether mental health and/or substance

 8   use disorder services for which coverage was requested were consistent with generally accepted

 9   standards of care.
10          2.      As detailed below, the 2017 Level of Care Guidelines at issue herein were among

11   the UBH Guidelines challenged in two certified class actions pending in this Court: Wit, et al. v.

12   United Behavioral Health, Case No. 14-cv-02346-JCS (N.D. Cal.) and Alexander, et al. v. United

13   Behavioral Health, Case No. 14-cv-05337-JCS (N.D. Cal.). The cases have been consolidated

14   and will be referred to collectively herein as the “Wit Litigation.” The plaintiffs in the Wit

15   Litigation asserted claims against UBH under the Employee Retirement Income Security Act of

16   1974 (“ERISA”), 29 U.S.C. § 1001 - 1461.

17          3.      Following a trial on the merits of the Wit Litigation, Chief Magistrate Judge

18   Joseph C. Spero of this Court found that the UBH Level of Care Guidelines in effect from 2011

19   through 2017—including the 2017 Level of Care Guidelines at issue herein—were unreasonable
20   and did not reflect generally accepted standards of care, and thus conflicted with the relevant

21   terms of the Wit class members’ plans. Accordingly, Judge Spero concluded that UBH breached

22   its ERISA fiduciary duties by adopting its pervasively-flawed Guidelines and that UBH abused its

23   discretion when it used the Guidelines to deny coverage to the Wit class members. At the time

24   this Complaint is being filed, Judge Spero has not yet issued a remedies order in the Wit

25   Litigation.

26          4.      The three certified classes in the Wit Litigation (collectively, the “Wit Class”)

27   include only UBH members whose requests for coverage were denied by UBH between May 22,

28   2011 and June 1, 2017. As a result, UBH insureds, like Plaintiff’s daughter, whose requests for
                                                                               CLASS ACTION COMPLAINT
                                                                                    CASE NO. 3:19-cv-6999
        Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 3 of 18



 1   coverage were denied by UBH on or after June 2, 2017 based on the defective 2017 Level of Care

 2   Guidelines are not members of the Wit Class and will not share in any of the remedies ultimately

 3   ordered by the Court in that case—even though UBH continued using its pervasively-flawed 2017

 4   Level of Care Guidelines until May 9, 2018.

 5          5.      UBH has already been found liable for breaching its fiduciary duties and violating

 6   ERISA by creating the pervasively-flawed 2017 Level of Care Guidelines and using them to deny

 7   coverage to thousands of its members.        Plaintiff brings this action to ensure that all UBH

 8   members who were injured by UBH’s proven misconduct with respect to the 2017 Level of Care

 9   Guidelines, including Plaintiff and her daughter, will obtain all the relief available to them under
10   ERISA.

11                                             THE PARTIES

12          6.      Plaintiff Sandra Tomlinson is a participant in the S&P Global Inc. Plan, an

13   employee welfare benefit plan sponsored by Plaintiff’s employer (the “Tomlinson Plan” or the

14   “Plan”). Plaintiff’s daughter is Plaintiff’s dependent and a beneficiary of the Tomlinson Plan.

15   Plaintiff resides in Maplewood, New Jersey.

16          7.      Defendant United Behavioral Health (“UBH”), which also operates as

17   OptumHealth Behavioral Solutions, is a corporation organized under California Law, with its

18   principal place of business in San Francisco, California.

19          8.      UBH administers mental health and substance use disorder benefits for
20   commercial welfare benefit plans. In this role, UBH administers requests for coverage on behalf

21   of members of health benefit plans governed by ERISA, including the health benefit plans of

22   Plaintiff and the members of the putative class alleged herein. UBH thus has the authority to

23   make final and binding benefit coverage determinations for mental health and substance use

24   disorder services (collectively, “behavioral health services”) under the plans it administers.

25          9.      Because of the role UBH plays in making benefit determinations under the plans it

26   administers, UBH is a fiduciary under ERISA.

27

28

                                                                                 CLASS ACTION COMPLAINT
                                                     -2-                              CASE NO. 3:19-cv-6999
          Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 4 of 18



 1                                    JURISDICTION AND VENUE

 2           10.    Defendant UBH’s actions in administering employer-sponsored health care plans,

 3   including exercising discretion with respect to determinations of coverage for Plaintiff’s daughter

 4   under the Tomlinson Plan, are governed by ERISA, 29 U.S.C. §§ 1001 - 1461. This Court has

 5   subject matter jurisdiction under 28 U.S.C. § 1331 (federal question jurisdiction) and 29 U.S.C.

 6   § 1132(e) (ERISA).

 7           11.    Personal jurisdiction over Defendant UBH exists with this Court.                 United

 8   Behavioral Health is a corporation organized under California law, with significant contacts in

 9   California.
10           12.    Venue is appropriate in this District. Defendant is headquartered in this District,

11   administers plans here and conducts significant operations here.

12                                  INTRADISTRICT ASSIGNMENT

13           13.    This case should be assigned to the San Francisco Division of this Court because

14   Defendant UBH is headquartered in this District, administers plans here and conducts significant

15   operations here. In addition, assignment to the San Francisco Division is appropriate because this

16   action is related to two consolidated actions currently pending before Chief Magistrate Judge

17   Joseph C. Spero in this Division, Wit, et al. v. United Behavioral Health, Case No. 14-cv-02346-

18   JCS (N.D. Cal.) and Alexander, et al. v. United Behavioral Health, Case No. 14-cv-05337-JCS

19   (N.D. Cal.).
20                                      STATEMENT OF FACTS

21   I.      Plaintiff’s Plan

22           14.    The Tomlinson Plan is a self-funded plan governed by ERISA.

23           15.    The Plan covers treatment for sickness, injury, mental illness, and substance use

24   disorders. Residential treatment is a covered benefit under the Plan. The Plan does not limit

25   coverage for residential treatment to emergency, short-term or crisis stabilization services.

26           16.    As the behavioral health administrator for the Tomlinson Plan, UBH exercises its

27   discretion to interpret Plan terms, limitations, and exclusions, to make determinations of coverage

28   for behavioral health services, and to cause any resulting benefit payments to be made by the

                                                                                 CLASS ACTION COMPLAINT
                                                     -3-                              CASE NO. 3:19-cv-6999
           Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 5 of 18



 1   Plan. Under the terms of the Tomlinson Plan, an essential condition of coverage is that covered

 2   services must be consistent with generally accepted standards of care.

 3            17.   Therefore, one of the essential determinations UBH must make when reviewing

 4   claims for coverage under the Plan is whether the services for which coverage is requested are

 5   consistent with generally accepted standards of care. As described below, UBH developed its

 6   Level of Care Guidelines to use in making those determinations.

 7   II.      UBH’s Fiduciary Status

 8            18.   Because UBH has and exercises discretion with respect to the administration of the

 9   Plan, and because it makes all benefit determinations for behavioral health coverage under the
10   Plan, UBH is a fiduciary within the meaning of ERISA, 29 U.S.C. § 1104.

11            19.   As an ERISA fiduciary, UBH owes a duty of loyalty to plan participants and

12   beneficiaries, which requires it to discharge its duties “solely in the interests of the participants

13   and beneficiaries” of the plans it administers and for the “exclusive purpose” of providing

14   benefits to participants and beneficiaries and paying reasonable expenses of administering the

15   plan. UBH also owes plan participants and beneficiaries a duty of care, which requires it to act

16   with reasonable “care, skill, prudence, and diligence” and in accordance with the terms of the

17   plans, so long as such terms are consistent with ERISA.

18   III.     Generally Accepted Standards of Medical Practice

19            20.   Generally accepted standards of care, in the context of mental health and substance
20   use disorder services, are the standards that have achieved widespread acceptance among

21   behavioral health professionals.

22            21.   In the area of mental health and substance use disorder treatment, there is a

23   continuum of intensity at which services are delivered. There are generally accepted standards of

24   care for matching patients with the level of care that is most appropriate and effective for treating

25   patients’ conditions.

26            22.   These generally accepted standards of care can be gleaned from and are reflected

27   in multiple sources, including peer-reviewed studies in academic journals, consensus guidelines

28   from professional organizations, and guidelines and materials distributed by government

                                                                                 CLASS ACTION COMPLAINT
                                                     -4-                              CASE NO. 3:19-cv-6999
        Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 6 of 18



 1   agencies, including: (a) the American Society of Addiction Medicine (“ASAM”) Criteria; (b) the

 2   American Association of Community Psychiatrists’ (“AACP”) Level of Care Utilization System;

 3   (c) the Child and Adolescent Level of Care Utilization System (“CALOCUS”) developed by

 4   AACP and the American Academy of Child and Adolescent Psychiatry (“AACAP”); and the

 5   Child and Adolescent Service Intensity Instrument (“CASII”) which was developed by AACAP

 6   in 2001 as a refinement of CALOCUS; (d) the Medicare benefit policy manual issued by the

 7   Centers for Medicare and Medicaid Services (“CMS”); (e) the APA Practice Guidelines for the

 8   Treatment of Patients with Substance Use Disorders, Second Edition; (f) the American

 9   Psychiatric Association’s Practice Guidelines for the Treatment of Patients with Major
10   Depressive Disorder; and (g) AACAP’s Principles of Care for Treatment of Children and

11   Adolescents with Mental Illnesses in Residential Treatment Centers.

12          23.      The generally accepted standards of care for matching patients with the most

13   appropriate and effective level of care for treating patients’ mental health conditions and

14   substance use disorders include the following:

15                a. First, many mental health and substance use disorders are long-term and chronic.

16                   While current symptoms are typically related to a patient’s chronic condition, it is

17                   generally accepted in the behavioral health community that effective treatment of

18                   individuals with mental health or substance use disorders is not limited to the

19                   alleviation of the current symptoms. Rather, effective treatment requires treatment
20                   of the chronic underlying condition as well.

21                b. Second, many individuals with behavioral health diagnoses have multiple, co-

22                   occurring disorders. Because co-occurring disorders can aggravate each other,

23                   treating any of them effectively requires a comprehensive, coordinated approach to

24                   all conditions. Similarly, the presence of a co-occurring medical condition is an

25                   aggravating factor that may necessitate a more intensive level of care for the

26                   patient to be effectively treated.

27                c. Third, in order to treat patients with mental health or substance use disorders

28                   effectively, it is important to “match” them to the appropriate level of care. The

                                                                                CLASS ACTION COMPLAINT
                                                      -5-                            CASE NO. 3:19-cv-6999
     Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 7 of 18



 1            driving factors in determining the appropriate treatment level should be safety and

 2            effectiveness. Placement in a less restrictive environment is appropriate only if it is

 3            likely to be safe and just as effective as treatment at a higher level of care

 4         d. Fourth, when there is ambiguity as to the appropriate level of care, generally

 5            accepted standards call for erring on the side of caution by placing the patient in a

 6            higher level of care. Research has demonstrated that patients with mental health

 7            and substance use disorders who receive treatment at a lower level of care than is

 8            clinically appropriate face worse outcomes than those who are treated at the

 9            appropriate level of care. On the other hand, there is no research that establishes
10            that placement at a higher level of care than is appropriate results in an increase in

11            adverse outcomes.

12         e. Fifth, while effective treatment may result in improvement in the patient’s level of

13            functioning, it is well-established that effective treatment also includes treatment

14            aimed at preventing relapse or deterioration of the patient’s condition and

15            maintaining the patient’s level of functioning.

16         f. Sixth, the appropriate duration of treatment for behavioral health disorders is

17            based on the individual needs of the patient; there is no specific limit on the

18            duration of such treatment. Similarly, it is inconsistent with generally accepted

19            standards of medical practice to require discharge as soon as a patient becomes
20            unwilling or unable to participate in treatment.

21         g. Seventh, one of the primary differences between adults, on the one hand, and

22            children and adolescents, on the other, is that children and adolescents are not fully

23            “developed,” in the psychiatric sense. The unique needs of children and

24            adolescents must be taken into account when making level of care decisions

25            involving their treatment for mental health or substance use disorders. One of the

26            ways practitioners take into account the developmental level of a child or

27            adolescent in making treatment decisions is by relaxing the threshold requirements

28            for admission and continued service at a given level of care.

                                                                             CLASS ACTION COMPLAINT
                                               -6-                                CASE NO. 3:19-cv-6999
        Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 8 of 18



 1                 h. Eighth, the determination of the appropriate level of care for patients with mental

 2                    health and/or substance use disorders should be made on the basis of a

 3                    multidimensional assessment that takes into account a wide variety of information

 4                    about the patient. Except in acute situations that require hospitalization, where

 5                    safety alone may necessitate the highest level of care, decisions about the level of

 6                    care at which a patient should receive treatment should be made based upon a

 7                    holistic, biopsychosocial assessment that involves consideration of multiple

 8                    dimensions.

 9           24.      UBH, as a claims administrator and ERISA fiduciary, owed the participants and
10   beneficiaries of the plans it administers a fiduciary duty to take reasonable steps to interpret the

11   plans, including when establishing the criteria by which it would determine whether services are

12   consistent with generally accepted standards of care. It was UBH’s duty to use due care and act

13   prudently and solely in the interests of the plan participants and beneficiaries when doing so.

14           25.      When interpreting its plans, UBH had access to the independent, publicly available

15   sources, described above, that elucidate the generally accepted standards of care. Thus, UBH

16   knew, or should have known, what the generally accepted standards of care are.

17   IV.     The 2017 Level of Care Guidelines

18           26.      UBH exercised its discretion under the plans it administers by, among other things,

19   developing, adopting, and applying its own clinical criteria for determining whether services for
20   which coverage is requested are consistent with generally accepted standards of care. The clinical

21   criteria UBH adopted and applied are called the UBH Level of Care Guidelines.

22           27.      The Level of Care Guidelines are organized by the situs of care, or “level of care,”

23   according to progressive levels of service intensity along the continuum of care (i.e., outpatient,

24   intensive outpatient, partial hospitalization, residential, and hospital).

25           28.      The 2017 Level of Care Guidelines at issue in this case contained a set of

26   mandatory “Common Criteria,” all of which had to be satisfied for coverage to be approved at

27   any level of care. In addition, the Guidelines contained specific criteria applicable to particular

28

                                                                                  CLASS ACTION COMPLAINT
                                                      -7-                              CASE NO. 3:19-cv-6999
        Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 9 of 18



 1   levels of care in the context of either mental health conditions or substance use disorders, which

 2   also had to be satisfied in order for coverage to be approved at a particular level of care.

 3          29.     As noted above, Judge Spero found, after a trial on the merits in the Wit Litigation,

 4   that UBH’s 2017 Level of Care Guidelines (among others) were pervasively more restrictive than

 5   the generally accepted standards of care described above, and thus conflicted with the terms of

 6   the ERISA plans at issue, which—like Plaintiff’s Plan—required services to be consistent with

 7   generally accepted standards.

 8          30.     In a detailed opinion, Judge Spero held that the UBH Level of Care Guidelines in

 9   effect from 2011 to 2017 were pervasively more restrictive than generally accepted standards of
10   care because they restricted coverage to the treatment of acute behavioral health conditions and

11   symptoms, in contrast to generally accepted standards of care that include concurrent effective

12   treatment to address chronic or co-occurring conditions or symptoms.

13          31.     As Judge Spero held, UBH’s Level of Care Guidelines, including the 2017 Level

14   of Care Guidelines, were “riddled with requirements that provided for narrower coverage than is

15   consistent with generally accepted standards of care.” Judge Spero further found that these

16   defects were driven by UBH’s financial self-interest, and that use of the Level of Care Guidelines

17   to determine whether services were consistent with generally accepted standards was

18   “unreasonable and an abuse of discretion because they were more restrictive than generally

19   accepted standards of care.”
20          32.     Judge Spero’s decision in the Wit Litigation thus applies directly to the 2017 Level

21   of Care Guidelines that UBH used to deny coverage to Plaintiff’s daughter.

22          33.     Following the trial in the Wit Litigation, in late 2018, UBH announced that it

23   would “retire” its proprietary substance use guidelines and instead begin applying the ASAM

24   Criteria when administering benefits for substance use disorder treatment.

25          34.     Only after Judge Spero issued his ruling on the merits in the Wit Litigation, UBH

26   announced that it also intends to discontinue use of its Level of Care Guidelines for mental health

27   treatment and to transition to non-profit, clinical specialty association guidelines by early 2020.

28

                                                                                  CLASS ACTION COMPLAINT
                                                     -8-                               CASE NO. 3:19-cv-6999
          Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 10 of 18



 1             35.   Notwithstanding these subsequent developments, and even though UBH knew, or

 2   should have known, that its 2017 Level of Care Guidelines were much more restrictive than

 3   generally accepted standards of care, and that UBH developed them to advance its own financial

 4   self-interest as well as that of its other corporate affiliates and employer-plan sponsors, UBH

 5   continued to apply its unreasonably overly-restrictive 2017 Level of Care Guidelines until May 9,

 6   2018, when UBH released a new (and equally flawed) version of the Guidelines.

 7             36.   By continuing to use its own overly-restrictive Guidelines, UBH, among other

 8   things, a) avoided or reduced the benefit expense it would otherwise pay from its own assets if

 9   approving coverage under insured plans; b) saved its plan-sponsor employers money (albeit in
10   contravention of plan terms), making it more likely that plan sponsors would employ UBH as

11   claims administrator, thus prioritizing UBH’s own financial interest; c) avoided incurring

12   licensing and other costs it would have incurred if it used third-party guidelines.

13   V.        UBH Denied Coverage to Plaintiff’s Daughter Pursuant to its
14             Overly Restrictive 2017 Level of Care Guidelines
               37.   On May 12, 2017, Plaintiff’s daughter was admitted to Uinta Academy in
15
     Wellsville, Utah, for residential treatment of her co-occurring reactive attachment disorder, major
16
     depressive disorder, post-traumatic stress disorder and other mental health conditions. UBH
17
     authorized coverage for about five weeks, but then denied any further coverage from June 21,
18
     2017 forward.
19
               38.   In its June 27, 2017 written notification of the adverse benefit determination, UBH
20
     stated:
21
                     United Behavioral Health (UBH) is responsible for making benefit
22
                     coverage determinations for mental health and substance abuse
23                   services that are provided to UBH Members. . . .
24
                     Based on the Optum Level of Care Guideline for Mental Health
25
                     Residential Treatment Center Level of Care, it is my determination
26
                     that no further authorization can be provided from 6/21/2017-
27                   forward.
28

                                                                                  CLASS ACTION COMPLAINT
                                                     -9-                               CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 11 of 18



 1          39.     UBH thus denied coverage for Plaintiff’s daughter’s residential treatment, in

 2   whole or in part, based on UBH’s 2017 Level of Care Guidelines.

 3          40.     Plaintiff submitted an internal appeal to UBH requesting review of its denial of her

 4   daughter’s residential treatment.

 5          41.     UBH denied the appeal, upholding the denial of coverage. In a July 3, 2018 letter,

 6   UBH reiterated that benefit coverage was not available “[b]ased on the Optum Level of Care

 7   Guideline for the Mental Health Residential Treatment Center Level of Care and Common

 8   Criteria and Clinical Best Practices for all levels of care.”

 9          42.     Plaintiff submitted a second-level appeal, which UBH also denied. In an October
10   25, 2018 letter, UBH again upheld the denial of coverage, again citing “the Optum Level of Care

11   Guideline for the Mental Health Residential Treatment Center Level of Care.”

12          43.     The Tomlinson Plan also permits members to seek external review of an adverse

13   benefit determination from a so-called “independent” review organization contracted with UBH.

14   On January 28, 2019, Plaintiff requested an external review of UBH’s denial of coverage for her

15   daughter’s residential treatment at Uinta. On March 14, 2019, the External Review organization,

16   MES Peer Review Services, upheld the denial, citing, among other things, the “Optum Level of

17   Care Guidelines: Mental Health Conditions.”

18          44.     On April 12, 2019, UBH sent a “corrected letter,” again denying coverage for

19   Plaintiff’s daughter’s residential treatment, again citing “the Optum Level of Care Guideline for
20   the Mental Health Residential Treatment Center Level of Care.” This denial letter stated, “[t]his

21   is the Final Adverse Determination of your internal appeal. All internal appeals through UBH

22   have been exhausted.”

23          45.     Based on the clinical advice of her treating providers, Plaintiff’s daughter

24   remained in residential treatment at Uinta until May 15, 2018. Plaintiff Tomlinson incurred

25   significant unreimbursed out-of-pocket expenses for her daughter’s residential treatment services.

26          46.     Each of UBH’s letters denying coverage to Plaintiff’s daughter also stated that

27   “care could continue” in the Partial Hospitalization Program setting.

28

                                                                               CLASS ACTION COMPLAINT
                                                     -10-                           CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 12 of 18



 1           47.     Residential treatment subsumes all the clinical components of a partial

 2   hospitalization program. Thus, services at a partial hospitalization level of care are necessarily

 3   included within residential treatment services.

 4           48.     Nevertheless, UBH did not approve benefits for the services Plaintiff’s daughter

 5   received at the rate applicable to the lesser included level of care. Instead, UBH denied coverage

 6   in full, despite its own recognition that Plaintiff’s daughter needed ongoing treatment.

 7   VI.     UBH Violated ERISA and the Plan’s Terms

 8           49.     In light of its central role in administering claims for coverage of mental health

 9   and substance use disorder treatment, UBH is an ERISA fiduciary as defined by 29 U.S.C.
10   § 1104(a). By developing, adopting, and applying its own Level of Care Guidelines, which are

11   overly restrictive and in contravention of generally accepted standards of care, UBH violated its

12   fiduciary duties. Moreover, by using those Guidelines to deny Plaintiff’s daughter’s requests for

13   coverage, UBH violated the written terms of Plaintiff’s Plan.

14                                              CLASS CLAIMS

15           50.     Plaintiff incorporates by reference all preceding paragraphs as though each were

16   fully stated herein.

17           51.     UBH followed the same policies and practices when administering Plaintiff’s

18   daughter’s requests for coverage as when administering the coverage requests of other similarly-

19   situated individuals seeking coverage under their health plans for residential behavioral health
20   treatment.

21           52.     As such, Plaintiff brings each of her claims, set forth in the counts below, on

22   behalf of the following class (“Class”):

23                   Any participant or beneficiary in a health benefit plan governed by
                     ERISA whose request for coverage of residential treatment services
24
                     for a mental illness or substance use disorder was denied by UBH,
25                   in whole or in part, on or after June 2, 2017, based upon UBH’s
                     2017 Level of Care Guidelines.
26
             53.     The members of the class can be objectively ascertained through the use of
27
     information contained in UBH’s files because UBH knows who its members are, by which plans
28

                                                                                 CLASS ACTION COMPLAINT
                                                       -11-                           CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 13 of 18



 1   they are insured, what type of requests for coverage they have filed, and how those claims were

 2   adjudicated.

 3          54.     Upon information and belief, the members of the Class are so numerous that

 4   joinder of all members is impracticable. While the number of class members is solely within

 5   UBH’s possession, Plaintiff in good faith believes that the Class consists of at least hundreds of

 6   ERISA participants and beneficiaries. The evidence in the Wit Litigation established that UBH

 7   denied more than 1,000 requests for coverage of residential treatment services under the 2017

 8   Level of Care Guidelines between March 12, 2017 and June 1, 2017, a period of less than three

 9   months. UBH continued using the 2017 Level of Care Guidelines for another eleven months after
10   the Wit Class period closed.

11          55.     Common questions of law and fact exist as to all members of the Class and

12   predominate over any questions affecting solely individual members of the Class, including but

13   not limited to: (a) the collateral estoppel effect of Judge Spero’s post-trial Findings of Fact and

14   Conclusions of Law in the Wit Litigation with respect to the 2017 Level of Care Guidelines; and

15   (b) what remedies are available to the Class for UBH’s breaches of fiduciary duties and violations

16   of ERISA.

17          56.     Certification is desirable and proper because the Plaintiff’s claims are typical of

18   the claims of the members of the class Plaintiff seeks to represent, because, as alleged herein, the

19   2017 Level of Care Guidelines UBH developed and used to deny coverage to Plaintiff’s daughter
20   were also used by UBH to deny coverage to the other members of the Class.

21          57.     Plaintiff will fairly and adequately protect the interests of the members of the

22   Class, is committed to the vigorous prosecution of this action, has retained counsel competent and

23   experienced in class action and ERISA health insurance-related litigation, and has no interests

24   antagonistic to or in conflict with those of the Class.

25          58.     A class action is superior to other available methods for the fair and efficient

26   adjudication of this controversy, because joinder of all members of the Class is impracticable.

27   Further, the expense and burden of individual litigation make it irrational for class members

28   individually to redress the harm done to them. Moreover, because this case involves class

                                                                                CLASS ACTION COMPLAINT
                                                     -12-                            CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 14 of 18



 1   members who suffer from behavioral health conditions, and those who suffer from such

 2   conditions continue to experience social stigma, it is unlikely that many class members would be

 3   willing to have their conditions become public knowledge by filing individual lawsuits. Given

 4   the uniform policy and practices at issue, there will also be no difficulty in the management of

 5   this litigation as a class action.

 6                                               COUNT I
                                          Breach of Fiduciary Duty
 7

 8           59.     Plaintiff incorporates by reference the preceding paragraphs as though such

 9   paragraphs were fully stated herein.

10           60.     Plaintiff brings this Count on behalf of herself, her daughter, and all others

11   similarly situated, pursuant to 29 U.S.C. § 1132(a)(1)(B), to remedy UBH’s breaches of fiduciary

12   duty alleged above.

13           61.     As explained above, UBH exercised its discretionary authority to interpret and

14   apply plan terms when it created its 2017 Level of Care Guidelines and when it used those

15   Guidelines to make coverage determinations under Plaintiff’s and the class members’ plans. As

16   such, UBH was an ERISA fiduciary.

17           62.     As an ERISA fiduciary, pursuant to 29 U.S.C. § 1104(a), UBH was required,

18   among other things, to carry out its duties solely in the interests of the participants and

19   beneficiaries of the plans, to exercise reasonable prudence and due care, and to comply with the

20   terms of Plaintiff’s and the class members’ plans.

21           63.     UBH violated its fiduciary duties by adopting the restrictive 2017 Level of Care

22   Guidelines at issue herein. Despite the facts that Plaintiff’s and the class members’ plans provide

23   for UBH to determine whether services for which coverage is requested are consistent with

24   generally accepted standards of care; that the generally accepted standards of care are widely

25   available and well-known to UBH; and that UBH asserted that its guidelines were consistent with

26   such standards, UBH’s 2017 Level of Care Guidelines are in fact—and as proven at the Wit

27   Litigation trial—much more restrictive than generally accepted standards. In adopting the 2017

28   Level of Care Guidelines and using them to deny coverage to Plaintiff’s daughter and the class

                                                                               CLASS ACTION COMPLAINT
                                                   -13-                             CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 15 of 18



 1   members, UBH did not act “solely in the interests of the participants and beneficiaries” for the

 2   “exclusive purpose” of “providing benefits.” It did not utilize the “care, skill, prudence and

 3   diligence” of a “prudent man” acting in a similar capacity. It did not act in accordance with the

 4   terms of Plaintiff’s or the class members’ Plans.

 5          64.     Instead, UBH elevated its own interests and those of its corporate affiliates and

 6   plan-sponsor employer customers above the interests of plan participants and beneficiaries. By

 7   adopting its improperly restrictive guidelines, UBH dramatically narrowed the scope of coverage

 8   available under the Plaintiff’s and class members’ Plans and artificially decreased the number and

 9   value of covered claims, thereby benefiting itself, its corporate affiliates, and its employer
10   customers.

11          65.     Plaintiff and the members of the Class have been harmed by UBH’s breaches of

12   fiduciary duty because UBH’s development and adoption of the excessively restrictive standards

13   in the 2017 Level of Care Guidelines narrowed the scope of coverage available under their plans

14   and because their requests for benefits were determined according to a standard that conflicted

15   with the terms of their plans. UBH’s use of these excessively restrictive guidelines made it less

16   likely that UBH would determine that their claims were covered.

17          66.     Plaintiff and the members of the Class seek the relief identified below to remedy

18   UBH’s breaches of fiduciary duty.

19                                                 COUNT II
                                            Violation of Plan Terms
20

21          67.     Plaintiff incorporates by reference the preceding paragraphs as though such

22   paragraphs were fully stated herein.

23          68.     Plaintiff brings this Count on behalf of herself, her daughter, and all others

24   similarly situated, pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B).

25          69.     UBH denied the requests for coverage of residential treatment submitted by

26   Plaintiff and the other members of the Class, at least in part, based on its systematic practice of

27   using its 2017 Level of Care Guidelines to determine whether services were consistent with

28

                                                                               CLASS ACTION COMPLAINT
                                                    -14-                            CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 16 of 18



 1   generally accepted standards of care, even though those Guidelines were much more restrictive

 2   than generally accepted standards and thus violated the relevant terms of the applicable Plans.

 3           70.     Additionally, UBH wrongfully failed to approve coverage for services that it

 4   deemed medically necessary under its Guidelines (e.g., partial hospitalization treatment) for no

 5   other reason than that those services were obtained as part of treatment at a higher level of care

 6   (e.g., residential treatment).

 7           71.     UBH’s denials of coverage to Plaintiff and the Class were thus wrongful and

 8   violated ERISA.

 9           72.     Plaintiff and the members of the Class seek the relief identified below to remedy
10   these ERISA violations.

11
                                                   COUNT III
12                                          Claim for Injunctive Relief

13           73.     Plaintiff incorporates by reference the preceding paragraphs as though such
14   paragraphs were fully stated herein.
15           74.     Plaintiff brings this Count on behalf of herself, her daughter, and all others
16   similarly situated, pursuant to 29 U.S.C. § 1132(a)(3)(A), to enjoin Defendant UBH’s acts and
17   practices that violate ERISA, as detailed above. Plaintiff brings this claim only to the extent that
18   the Court finds that the injunctive relief sought is unavailable pursuant to 29 U.S.C.
19   § 1132(a)(1)(B).
20           75.     Plaintiff and the class have been harmed, and are likely to be harmed in the future,
21   by UBH’s ERISA violations described above.
22           76.     In order to remedy these harms and prevent future harm, Plaintiff and the Class are
23   entitled to enjoin these acts and practices pursuant to 29 U.S.C. § 1132(a)(3)(A).
24                                                 COUNT IV
                                      Claim for Appropriate Equitable Relief
25
             77.     Plaintiff incorporates by reference all preceding paragraphs as though each were
26
     fully stated herein.
27

28

                                                                                CLASS ACTION COMPLAINT
                                                      -15-                           CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 17 of 18



 1            78.   Plaintiff brings this Count on behalf of herself, her daughter, and all others

 2   similarly situated, pursuant to 29 U.S.C. § 1132(a)(3)(B), to obtain appropriate equitable relief to

 3   redress Defendant UBH’s breaches of fiduciary duty and ERISA violations, as detailed above.

 4   Plaintiff brings this claim only to the extent that the Court finds that the equitable relief available

 5   pursuant to 29 U.S.C. § 1132(a)(1)(B) is inadequate to fully remedy the violations alleged in

 6   Counts I and/or II above.

 7            79.   Plaintiff and the Class have been harmed, and are likely to be harmed in the future,

 8   by UBH’s breaches of fiduciary duty and ERISA violations described above.

 9            80.   Additionally, by engaging in this misconduct, UBH unjustly enriched itself and/or
10   allowed its corporate affiliates to be unjustly enriched insofar as they were not required to pay

11   benefit claims or were required to pay less for those claims than required under the relevant plan

12   terms.

13            81.   In order to remedy these harms, Plaintiff and the Class are entitled to appropriate

14   equitable relief pursuant to 29 U.S.C. § 1132(a)(3)(B).

15                                        PRAYER FOR RELIEF
16
              WHEREFORE, Plaintiff demands judgment in her favor against Defendant as follows:
17
              A.    Certifying the Class and their claims, as set forth in this Complaint, for class
18
     treatment;
19
              B.    Appointing the Plaintiff as Class Representative for the Class;
20
              C.    Designating Zuckerman Spaeder LLP and Psych-Appeal, Inc. as Class Counsel;
21
              D.    Declaring that the criteria in the 2017 Level of Care Guidelines are not consistent
22
     with generally accepted standards of care;
23
              E.    Permanently enjoining UBH from using the 2017 Level of Care Guidelines to
24
     administer requests for benefits by the Plaintiff, her daughter, or the members of the Class;
25
              F.    Ordering UBH to reprocess the Plaintiff’s and the class members’ requests for
26
     coverage that it wrongfully denied based in whole or in part on its 2017 Level of Care Guidelines,
27

28

                                                                                  CLASS ACTION COMPLAINT
                                                     -16-                              CASE NO. 3:19-cv-6999
       Case 3:19-cv-06999-JSC Document 1 Filed 10/25/19 Page 18 of 18



 1   pursuant to new guidelines that are consistent with generally accepted standards of medical

 2   practice;

 3          G.      Awarding other appropriate equitable relief, including but not necessarily limited

 4   to an appropriate monetary award based on disgorgement, restitution, surcharge or other basis,

 5   and additional declaratory and injunctive relief;

 6          H.      Awarding Plaintiff disbursements and expenses of this action, including

 7   reasonable attorneys’ and expert fees, in amounts to be determined by the Court, pursuant to 29

 8   U.S.C. § 1132(g); and

 9          I.      Granting such other and further relief as is just and proper in light of the evidence,
10   including but not limited to removal of UBH as a fiduciary as a result of its pattern of conduct in

11   violation of its fiduciary duties under ERISA.

12
     Dated: October 25, 2019                          PSYCH-APPEAL, INC.
13

14                                                    /s/ Meiram Bendat
                                                      Meiram Bendat (Cal. Bar No. 198884)
15
                                                      ZUCKERMAN SPAEDER LLP
16                                                    D. Brian Hufford (pro hac vice forthcoming)
17                                                    Jason S. Cowart (pro hac vice forthcoming)
                                                      Caroline E. Reynolds (pro hac vice forthcoming)
18
                                                      Counsel for Plaintiff and the Putative Class
19
20

21

22

23

24

25

26

27

28

                                                                                 CLASS ACTION COMPLAINT
                                                      -17-                            CASE NO. 3:19-cv-6999
